The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to communication of May 29, 2020. Claims 1 to 20 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2020, December 14, 2020, March 8, 2022 and April 26, 2022 were filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (article “Attention-Mechanism-Based Tracking Method for Intelligent Internet of Vehicles”, 2018 provided by Applicant’s IDS on December 14, 2020) in view of Lewis et al. (US Patent Publication 2019/0094040 A1).
	In regard of claim 1, Kang et al. disclose a computer-implemented method comprising: extracting, from first image data representing a batch of one or more first images of one or more videos (See at least last paragraph on page 8, left column and first paragraph in right column as well as Figure 7 of Kang et al. illustrating a batch of first images (127) extracted from searching area 1, 2, 3), second image data representing a batch of search regions that correspond to detected locations of objects in one or more second images of the one or more videos (See Figure 7 of Kang et al. and paragraph on page 8, left column and first paragraph in right column and paragraph on page 10, right column, first paragraph discussing second image data for detection of objects in one or more second images); generating, from the second image data, scaled search regions, the generating being based at least on scaling the batch of the search regions to a template size; determining, based on the scaled search regions, estimated object locations within the scaled search regions (See at least Figure 7 and paragraph on page 10, right column of Kang et al.).
	However, the reference to Kang et al. does not specifically discuss determination association between of object location and object. 
	In the same field of endeavor, Lewis et al. discloses computer-implemented method including that step of determining (310) associations between on or more of the estimated object location (147) and one or more of the objects (320) as shown in Figures 2-3 and discussed in paragraphs [0033-0039] of Lewis et al.
Therefore, it would be obvious for a person skilled in the art at the time invention was filed to use determining step of Lewis et al. with method of Kang et al. in order to for improve situational awareness of occupants of a vehicle. 
	In regard of claim 2, Kang et al. and Lewis et al. further disclose the method of claim 1, wherein the one or more videos are video streams of a plurality of video cameras (See at least Figure 1 of Lewis et al. illustrating a plurality of cameras (126) for videos as discussed in paragraph [0070]).
	In regard of claim 3, Kang et al. and Lewis et al. further disclose the method of claim 1, wherein the associations comprise assignments of object identifiers of the objects to the estimated object locations (See at least paragraph [0033] of Lewis et al. discussing object identifier in the estimated locations).
	In regard of claim 4, Kang et al. and Lewis et al. further disclose The method of claim 1, wherein the scaling the batch of the search regions is performed on a texture object that comprises the second image data in texture memory of one or more Graphics Processing Units (GPUs) (See at least Figure 2 and paragraphs [0023, 0033] of Lewis et al. discussing texture memory (250) for graphic processor (110)) .
	In regard of claim 5, Kang et al. and Lewis et al. further disclose the method of claim 1, further comprising determining the search regions using a set of estimated object locations that were determined from one or more third images of the one or more videos based at least on the detected locations of the objects in the one or more second images (See Kang et al. Figure 7 and paragraphs 2-4 on page 8, left column and right column, first paragraph describing determination the search areas (1,2, 3) using set of estimated object location (Target W)).
	In regard of claim 6, Kang et al. and Lewis et al. further disclose the method of claim 1, wherein the scaled search regions are of a batch of scaled search regions, the method further comprises extracting, from the batch of scaled search regions, one or more feature channels of the scaled search regions, and the determining the estimated object locations is further based on the one or more feature channels (See Kang et al. Figure 7 and paragraphs 2-4 on page 8, left column and right column, first, second and third paragraphs describing determination the object/vehicles locations by scaling down searching regions/areas).
	In regard of claim 7, Kang et al. and Lewis et al. further disclose the method of claim 1, wherein the determining the estimated object locations comprises processing the scaled search regions and one or more feature channels of the scaled search regions in parallel using threads of one or more Parallel Processing Units (PPUs) (See at least Figure 3 of Lewis et al. and paragraph [0037] discussing parallel computing (310) for determining estimated object location).
	In regard of claim 8, Kang et al. and Lewis et al. further disclose the method of claim 1, wherein the determining the estimated object locations comprises computing a correlation response of an estimated object location of the estimated object locations based at least on applying a correlation filter to the estimated object location, the determining the associations is based at least on comparing, using the correlation response, a first value of the correlation response associated with the estimated object location to a second value of the correlation response associated with a detected location of the detected locations of the objects (See Figure 10 of Kang and last paragraph in left column on page 11 discussing usage of correlation filters).
	In regard of claim 9, Kang et al. and Lewis et al. further disclose a computer-implemented method comprising: extracting, from first image data representing a batch of one or more first images of one or more videos, second image data representing a batch of image areas that correspond to detected locations of objects in the one or more videos; generating, from the second image data, third image data representing scaled image areas that are of a template size, the generating being based at least on scaling the batch of the image areas to the template size; determining, from the third image data representing the scaled image areas, fourth data representing correlation filters; and generating, from the fourth data representing the correlation filters, fifth data representing estimated object locations that correspond to search regions of one or more second images of the one or more videos based at least on applying the correlation filters to the search regions (See Figures 6, 7, 10 of Kang et al. and paragraphs 2-4 on page 8, left column and right column, first, second and third paragraphs describing determination the object/vehicles locations by scaling down searching regions/areas and last paragraph in left column on page 11 discussing usage of correlation filters).
	In regard of claim 10, Kang et al. and Lewis et al. further disclose the method of claim 9, wherein the image areas are based at least on first search regions of the one or more videos, the first search regions identified by an object tracker using versions of the correlation filters, and wherein the determining the fourth data representing the correlation filters comprises updating one or more of the versions of the correlation filters (See Figure 11 of Kang et al. and last paragraph on page 11, left column discussing and illustrating identification of object based on correlation filters).
	In regard of claim 11, Kang et al. and Lewis et al. further disclose the method of claim 9, wherein the image areas are based at least on detected locations of objects in the one or more videos, the detected locations of the objects determined by at least one machine learning model using video data of the one or more videos, and wherein the determining the fourth data representing the correlation filters comprises initializing one or more of the correlation filters (See rejection of claim 9 provided above).
	In regard of claim 14, Kang et al. and Lewis et al. further disclose the method of claim 9, wherein the third image data represents a batch of the scaled image areas, the method further comprises extracting, from the third image data, sixth data representing one or more feature channels of the scaled image areas, and the determining the fourth data representing the correlation filters is also from the sixth data representing the one or more feature channels (See at least Figure 6 of Kang et al. and rejection of claim 6 provided above).


	In regard of claim 16, Kang et al. and Lewis et al. further disclose a system comprising: one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon, which when executed by the one or more processing devices causes performance of a method comprising: cropping and scaling first image data representing a batch of one or more images of one or more videos to one or more template sizes, the cropping and scaling generating second image data representing a batch of scaled search regions that correspond to locations of objects in one or more videos and that are of the one or more template sizes; determining, from the second image data representing the batch of scaled search regions, estimated object locations within the scaled search regions; and generating data representing assignments of one or more of the estimated object locations to one or more objects identifiers (IDs) (See Figure 1 of Lewis et al. illustrating processing devices (110) and memories (115)  coupled to processing devices (110) and Figure 7 and paragraph on page 10, right column of Kang et al. as addressed in rejection of claim 1 and at least paragraphs [0038-0039] of Lewis et al. discussing identification of the objects).
	In regard of claim 17, Kang et al. and Lewis et al. further disclose the system of claim 16, wherein an object ID of the one or more object IDs is assigned to a location of the locations of the objects and an estimated object location of the estimated object locations (See rejection of claim 3 provided above).

	In regard of claim 18, Kang et al. and Lewis et al. further disclose the system of claim 16, wherein a location of the locations of the objects was determined from an earlier frame in a video than a frame comprising a search region of the search regions using one or more machine learning models trained to detect objects, and the search region is based at least on the location (See rejection of claim 11 provided above).
	In regard of claim 19, Kang et al. and Lewis et al. further disclose the system of claim 16, wherein a location of the locations of the objects was determined from an earlier frame in a video than a frame comprising a search region of the search regions using one or more machine learning models trained to track objects across frames, and the search region is based at least on the location (See rejection of claim 11 provided above).
	In regard of claim 20, Kang et al. and Lewis et al. further disclose the system of claim 16, wherein an object ID of the one or more object IDs that is assigned to an estimated object location of the estimated object locations is generated based at least on comparing the estimated object location to one or more of detected locations of the objects (See rejection of claim 8 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent 8,344,894 to Szeczerba et al.
US Patent 9,767,598 to Winder
US Patent 9,715,761 to Lee et al.
US Patent Publication 2005/0174429 A1 to Yanai

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692